FILED
                               NOT FOR PUBLICATION                                   JUL 19 2011

                                                                                MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                             U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JUNE FOSTER,                                          No. 10-15031

                Plaintiff - Appellant,                 D.C. No. 5:06-cv-5688 JF

   v.
                                                       MEMORANDUM *
 KNTV TELEVISION, INC., a
 Corporation; GRANITE
 BROADCASTING CORPORATION,

                Defendants- Appellees.


                      Appeal from the United States District Court
                         for the Northern District of California
                        Jeremy Fogel, District Judge, Presiding

                           Argued & Submitted April 11, 2011
                               San Francisco, California

Before: NOONAN and N.R. SMITH, Circuit Judges, and COLLINS, District
Judge.**




        *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Cir. R. 36-3.
        **
                The Honorable Raner C. Collins, United States District Judge for the District of
Arizona, sitting by designation.

                                               1
      Foster appeals from the district court’s dismissal of her lawsuit for lack of

subject matter jurisdiction. We review the district court's determination of subject

matter jurisdiction de novo, Zuress v. Donley, 606 F.3d 1249, 1252 (9th Cir. 2010),

and the factual findings relevant to the determination of subject matter jurisdiction for

clear error, La Reunion Francaise SA v. Barnes, 247 F.3d 1022, 1024 (9th Cir. 2001).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we AFFIRM.

      1. The district court properly dismissed for lack of jurisdiction, because (1)

Foster, as the plaintiff in the state court action, was completely barred from removing

the action to federal court, Am. Int’l Underwriters (Phil.), Inc. v. Cont’l Ins. Co., 843

F.2d 1253, 1260 (9th Cir. 1988); and (2) Foster sought to bring a de facto Rooker-

Feldman appeal, complaining of “a legal injury caused by a state court judgment,

based on an allegedly erroneous legal ruling. . . . ,” Noel v. Hall, 341 F.3d 1148, 1163

(9th Cir. 2003); id. at 1154 (“Under Rooker-Feldman, a federal district court does not

have subject matter jurisdiction to hear a direct appeal from the final judgment of a

state court.”). The court also lacked subject matter jurisdiction over Foster’s 42

U.S.C. § 1983 claim, because it is “inextricably intertwined” with the de facto appeal

to the extent that it alleges a general constitutional violation Foster claims resulted

from her appellate losses in state court. Kougasian v. TMSL, Inc., 359 F.3d 1136,

1142 (9th Cir. 2004).



                                           2
      2. Although Federal Rule of Civil Procedure 15(a) requires that leave to amend

be freely given when justice so requires, if it is clear the court lacks subject matter

jurisdiction and amendment could not cure the problem, the court must dismiss the

case in its entirety. Carvalho v. Equifax Info. Servs., L.L.C., 629 F.3d 876, 892-93

(9th Cir. 2010). Amendment here would have been futile, because Foster’s proposed

amendment still alleged removal jurisdiction and raised claims barred under the

Rooker-Feldman doctrine. Likewise, amending Foster’s § 1983 claim would have

been futile, because that claim was barred by the statute of limitations, which ran one

year from the date of her termination in 2001. Cal. Civ. Proc. Code § 340; Fink v.

Shedler, 192 F.3d 911, 914 (9th Cir. 1999).

      3. The district court was not required to give Foster notice and an opportunity

to be heard before it dismissed for lack of subject matter jurisdiction. Scholastic

Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003). Nonetheless,

the court allowed both parties to brief the jurisdiction issue before affirming its order

to dismiss on purely jurisdictional grounds.

      AFFIRMED.




                                           3